DETAILED ACTION
                                                                                                                                                                                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election with traverse of Group V, claim 15, in the reply filed on 27 October 2021 is acknowledged. 
Applicant submits that the cited prior art document, Yi-Gang Yu et al., “In vitro antioxidant activity of Bombax malabaricum flower extracts,” Pharmaceutical Biology, March 2011, pages 569-576, Vol. 49, No. 6 (“Yu et al.”), neither discloses nor suggests a polyphenol-rich extract of the Kapok tree flower comprising at least 15% by weight of polyphenols, relative to the total weight of the dry extract and at least 15% by weight of oligoproanthocyanidins (OPC), expressed as catechin equivalent, relative to the total weight of the dry extract. Rather, Yu et al. discloses extracts of Kapok flowers obtained by extraction with one of the following solvents: water, 50/50 ethanol/water by volume,
80/20 acetone/water by volume.
	This is unpersuasive, in that the extraction solvent used is irrelevant as the claims are not so limited.
In addition, Applicant submits that the anthocyanidin content of the extract is nowhere near being at least 15% by weight relative to the total weight of the dry extract. 
This is also, unpersuasive in that 13% is not “nowhere near” 15%. Furthermore, it would be obvious to the skilled practitioner to optimize the polyphenolic content of the 
Finally, Applicant further submits that Yu e al. does not disclose the use of glycols as extraction solvents. 
This is also unpersuasive, since as stated before, the extraction solvent is not limited in the broadest claim.
There is an examination and search burden for these patentably distinct inventions due to their mutually exclusive characteristics. The inventions require a different field of seach (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one invention would not likely be applicable to another; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).
	It is curious that if Applicant believes the claimed Kapok tree flower extract is not taught or suggested by the prior art, that the Group I invention directed to the extract was not elected, which would permit the method claims to be rejoined if the composition claims are allowable.

Status of the Claims
Claims 1-14 and 16-25 are withdrawn as being directed to a nonelected invention.
Claim 15 is presented for examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating “dehydrated skin; skin with redness; elderly or photo-aged skin; photosensitive skin; cutaneous aging, in particular photo-aging; and disorders related to radical attacks linked to chemical or atmospheric pollution”, does not reasonably provide enablement for preventing “dehydrated skin; skin with redness; elderly or photo-aged skin; photosensitive skin; cutaneous aging, in particular photo-aging; and disorders related to radical attacks linked to chemical or atmospheric pollution”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) as to undue experimentation.  The factors include:
      the nature of the invention;
2)      the breadth of the claims;
3)      the predictability or unpredictability of the art 
4)      the amount of direction or guidance presented;
5)      the presence or absence of working examples;
6)      the quantity of experimentation necessary;
7)      the state of the prior art; and,
8)      the relative skill of those skilled in the art;

 	With respect to the Wands factors above (particular as they pertain to the quantity of experimentation necessary as well as the state of the prior art within the medical field), Applicants have reasonably demonstrated/disclosed that the kapok extract could treat “dehydrated skin; skin with redness; elderly or photo-aged skin; photosensitive skin; cutaneous aging, in particular photo-aging; and disorders related to radical attacks linked to chemical or atmospheric pollution”.  However, the claims also encompass using the claimed compound to prevent “dehydrated skin; skin with redness; elderly or photo-aged skin; photosensitive skin; cutaneous aging, in particular photo-aging; and disorders related to radical attacks linked to chemical or atmospheric pollution” which is clearly beyond the scope of the instantly disclosed/claimed invention.  Please note that the term "prevent" is an absolute definition which means to stop from occurring and, thus, requires a higher standard for enablement than does "treat", especially since it is notoriously well accepted in the medical art that the vast majority of afflictions/disorders suffered by mankind cannot be totally prevented with current therapies - including preventing such disorders as “dehydrated skin; skin with redness; elderly or photo-aged skin; photosensitive skin; cutaneous aging, in particular photo-aging; and disorders related to radical attacks linked to chemical or atmospheric 
According, it would take undue experimentation without a reasonable expectation of success for one of art the art to provide an extract having the recited functional effect of preventing “dehydrated skin; skin with redness; elderly or photo-aged skin; photosensitive skin; cutaneous aging, in particular photo-aging; and disorders related to radical attacks linked to chemical or atmospheric pollution”, as instantly claimed.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “cutaneous aging” and the claim also recites “in particular photo-

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (2011) [cited by Applicant in IDS filed 9/11/2020] in view of Zillich et al. (2015).
A method for treating and/or preventing dehydrated skin; skin with redness; elderly or photo-aged skin; photosensitive skin; cutaneous aging, in particular photo-aging; and disorders related to radical attacks linked to chemical or atmospheric pollution, comprising administering to a subject in need thereof an effective amount of a polyphenol-rich extract of the Kapok tree flower comprising at least 15% by weight of polyphenols, relative to the total weight of the dry extract, and at least 15% by weight of oligoproanthocyanidins (OPC), expressed as catechin equivalent, relative to the total weight of the dry extract is claimed.
Yu et al. beneficially teaches the content of potential antioxidant phytochemicals (e.g., polyphenols) in the of flowers of Bombax malabarium. Different solvent extracts were compared (water, 50% ethanol, and 80% acetone extracts) from B. malabaricum flower for their DPPH radical-scavenging activity, oxygen radical absorbance capacity (ORAC), reducing power, and inhibition of phosphatidylcholine liposome peroxidation. While all the extracts of B. malabaricum flower presented antioxidant activities indicating that the extracts of B. malabaricum flower could serve as free radical inhibitors or scavengers to terminate the radical chain reaction, the extraction solvent mixtures greatly affected the antioxidant activities of different extracts including the DPPH radical-scavenging activity,ORAC, reducing power, and inhibitory effect on liposome peroxidation.

Zillich et al. beneficially teaches that polyphenols are secondary plant metabolites with antioxidant, antiinflammatory and anti-microbial activity. Polyphenolic extracts are attractive ingredients for cosmetics and pharmacy due to their beneficial biological properties, including anti-aging properties and protection against antioxidants (i.e., free radicals) caused by UV-radiation (see entire document, including e.g., abstract).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to employ the extraction methods of Yu et al. and optimize them in order to maximize the amount of polyphenols, which are known to be particularly beneficial in skin protection. Such would be well within the purview of the skilled artisan developing polyphenol-rich plant extracts. Indeed, simply repeating the extraction multiple times to increase the content of polyphenols would be the obvious action to optimize the efficacy of the plant extract.
The adjustment of particular conventional working conditions (e.g.,  determining an appropriate daily dose thereof and/or  employing one or more commonly-employed extraction solvents) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. The cited references do not specifically teach using the extract in the amounts claimed by applicant. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. "[W]here the general In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant's invention. 
 	 In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court indicated that the obviousness analysis should consider the “background knowledge possessed by a person having ordinary skill in the art.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).   Under KSR, information deemed within PHOSITA’s general knowledge is more powerful than that found buried in a prior art reference because we assume that PHOSITA would consider using their general knowledge in combination with the prior art — even absent any express motivation to do so. Under 35 U.S.C. § 103, the obviousness inquiry turns not only on the prior art, but whether “the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious . . . to a person having ordinary skill in the art to which the claimed invention pertains.” 35 U.S.C. § 103. Regardless of the tribunal, the inquiry into whether any “differences” between the invention and the prior art would have rendered the invention obvious to a skilled artisan necessarily depends on such artisan’s knowledge. See Philips v. Google & Microsoft 2020
KSR, the Supreme Court emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  
Applicant’s invention appears predicated on an unexpected result (e.g., extraction with a particular solvent such as propanediol) - an unpredictable phenomenon, highly dependent upon specific extraction conditions and/or amounts of particular ingredients.  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  

	Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/           Examiner, Art Unit 1655